EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) A cycling shoe cover for mating with a cycle shoe having a toe with a protruding cleat and an opposite heel, the cycling shoe cover comprising: 
a pair of side panels; 
a front toe sole panel coupled to one end of each of the pair of side panels forming a front pocket mateable with the toe of the cycling shoe; 
a back heel sole panel coupled to the opposite end of each of the pair of side panels forming a back pocket mateable with the heel of the cycling shoe, wherein the side panels run parallel to the cycling shoe over the length of the cycling shoe between the front toe sole panel and the back heel sole panel and connects the front toe sole panel and the back heel sole panel; 
a sole member formed from the front toe sole panel and the back toe sole panel, the sole member having a bottom surface interposed between the cycling shoe and a ground surface when the shoe cover is worn over the cycling shoe, wherein the bottom surface of the sole member is discontinuous having a through aperture extending through the sole member at an arch area of a foot in the shoe and separating the front toe sole panel and the back heel sole bottom panel; and 
wherein the sole member includes a top surface having a raised pattern having support ribs and depressions, the raised pattern including a front area in the front toe sole panel to interface with the cleat of the cycling shoe; wherein the raised pattern includes a back area in the back heel sole panel having a greater height than the front area in the front toe sole panel.  


2. (Original) The cycling shoe cover of claim 1, wherein the cycling shoe cover is constructed of silicone material.  

3. (Original) The cycling shoe cover of claim 1, wherein the bottom surface of the sole member has an irregular surface.  

4. (Canceled)  

5. (Original) The cycling shoe cover of claim 1, wherein the toe and heel may be folded together to place the shoe cover in a storage configuration.  

6. (Canceled) 
 
7. (Original) The cycling shoe cover of claim 1, wherein the raised pattern is in a honeycomb shape.  

8. (Cancelled) 

9. (Original) The cycling shoe cover of claim 1, wherein the heel has a rounded exterior surface.  

10. (Currently Amended) A method of protecting a cycling shoe when worn by a cyclist when walking, the cycling shoe having a toe with a protruding cleat and an opposite heel, the method comprising:
inserting a cycling shoe cover over the cycling shoe, the cycling shoe cover including: 
a pair of side panels; 
a front toe sole panel coupled to one end of each of the pair of side panels forming a front pocket mateable with the toe of the cycling shoe; 
a back heel sole panel coupled to the opposite end of each of the pair of side panels forming a back pocket mateable with the heel of the cycling shoe, wherein the side panels run parallel to the cycling shoe over the length of the cycling shoe between the front toe sole panel and the back heel sole panel and connects the front toe sole panel and the back heel sole panel; 
a sole member formed from the front toe sole panel and the back toe sole panel, the sole member having a bottom surface, wherein the bottom surface of the sole member is discontinuous having a through aperture extending through the sole member at an arch area of a foot in the shoe and separating the front toe sole panel and the back heel sole panel; and  4850-4142-8903 1Page 3 of 8099642-004155wherein the bottom surface of the sole member is interposed between the cycling shoe and a ground surface when the cycling shoe cover is inserted over the cycling shoe; and
wherein the sole member includes a top surface having a raised pattern having support ribs and depressions, the raised pattern including a front area in the front toe sole panel to interface with the cleat of the cycling shoe; wherein the raised pattern includes a back area in the back heel sole panel having a greater height than the front area in the front toe sole panel.  


11. (Original) The method of claim 10, wherein the cycling shoe cover is constructed of silicone material.  

12. (Original) The method of claim 10, wherein the bottom surface of the sole member has an irregular surface.  

13. (Canceled)  

14. (Original) The method of claim 10, wherein the toe and heel may be folded together to place the shoe cover in a storage configuration.  

15. (Canceled) 

16. (Original) The method of claim 10, wherein the raised pattern is in a honeycomb shape.  

17. (Canceled) 

18. (Original) The method of claim 10, wherein the heel has a rounded exterior surface.  

19. (Currently Amended) A cycling shoe cover for mating with a cycle shoe having a toe with a protruding cleat and an opposite heel, the cycling shoe cover comprising: 
a pair of side panels; 
a front toe sole panel coupled to one end of each of the pair of side panels forming a front pocket mateable with the toe of the cycling shoe; 
4850-4142-8903 1Page 4 of 8099642-004155a back heel sole panel coupled to the opposite end of each of the pair of side panels forming a back pocket mateable with the heel of the cycling shoe, wherein the side panels run parallel to the cycling shoe over the length of the cycling shoe between the front toe sole panel and the back heel sole panel and connects the front toe sole panel and the back heel sole panel; 
a sole member having an arch, a top surface and an opposite bottom surface, the sole member joined to the pair of side panels, the bottom surface of the sole member interposed between the cycling shoe and a ground surface when the shoe cover is worn over the cycling shoe, and the top surface having a raised pattern, the raised pattern having supporting ribs and depressions, the raised pattern including a front area to interface with the cleat of the cycling shoe and a back area of the raised pattern having a greater height than the front area of the raised pattern, and wherein the bottom surface of the sole member is discontinuous having a through aperture extending through the sole member at an arch area of a foot in the shoe and separating the front toe sole panel and the back heel sole bottom panel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: See Patent Board Decision 3/11/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732